UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6526


CRAIG MICHAEL LINNON,

                    Petitioner - Appellant,

             v.

HAROLD W. CLARKE, Director of VDOC,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T.S. Ellis, III, Senior District Judge. (1:16-cv-00869-TSE-IDD)


Submitted: March 29, 2018                                         Decided: May 3, 2018


Before GREGORY, Chief Judge, and DUNCAN and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Craig Michael Linnon, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Craig Michael Linnon seeks to appeal the district court’s order denying relief on

his 28 U.S.C. § 2254 (2012) petition. The order is not appealable unless a circuit justice

or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(A) (2012). A

certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies

relief on the merits, a prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of the constitutional claims is

debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).           When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable claim of the denial of a

constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Linnon has not

made the requisite showing. * Accordingly, we grant Linnon leave to file a supplemental

informal brief, deny a certificate of appealability, deny leave to proceed in forma

pauperis, deny Linnon’s motion to appoint counsel, and dismiss the appeal. We dispense




       *
        This appeal was placed in abeyance for Toghill v. Clarke, 877 F.3d 547 (4th Cir.
2017) (affirming denial of § 2254 relief to petitioner challenging his computer solicitation
of a minor conviction based on its reference to Virginia’s anti-sodomy statute).


                                             2
with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.

                                                                             DISMISSED




                                            3